—Appeals by the defendant from (1) a judgment of the Supreme Court, Richmond County (Felig, J.), rendered August 18, 1995, convicting her of attempted criminal sale of a controlled substance in the third degree under Indictment No. 254/95, upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered August 18,1995, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 139/93.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s *658assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.